
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Ms. Lee of California
			 (for herself, Mr. Hastings of Florida,
			 Mr. Sullivan,
			 Ms. Fudge,
			 Mr. Watt, Mr. Scott of Virginia,
			 Mr. Payne,
			 Mrs. Christensen,
			 Mr. Ellison,
			 Mr. Butterfield,
			 Mr. Meeks of New York,
			 Mr. Davis of Illinois,
			 Mr. Al Green of Texas,
			 Ms. Watson,
			 Ms. Waters,
			 Ms. Jackson-Lee of Texas,
			 Mr. Meek of Florida,
			 Mr. Rangel,
			 Mr. Johnson of Georgia,
			 Mr. Cummings,
			 Mr. Spratt,
			 Mr. Clyburn,
			 Mr. Jackson of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Davis of Alabama,
			 Mr. Fattah,
			 Ms. Corrine Brown of Florida,
			 Ms. Kilpatrick of Michigan,
			 Ms. Moore of Wisconsin,
			 Mr. Carson of Indiana,
			 Ms. Norton,
			 Mr. Rush, Mr. Conyers, Mr.
			 Thompson of Mississippi, Mr.
			 Towns, Mr. Cleaver,
			 Ms. Edwards of Maryland,
			 Mr. Lewis of Georgia,
			 Mr. Bishop of Georgia,
			 Ms. Clarke,
			 Mr. Clay, Ms. Richardson, and Mr. Scott of Georgia) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring and recognizing the life and
		  achievements of John Hope Franklin, one of the Nation’s most distinguished
		  scholars.
	
	
		Whereas John Hope Franklin, a noted historian made
			 significant academic and civic contributions that helped integrate the
			 African-American narrative into American history;
		Whereas John Hope Franklin was the James B. Duke Professor
			 Emeritus of History, and for 7 years was Professor of Legal History in the Law
			 School at Duke University;
		Whereas John Hope Franklin was a native of Oklahoma and a
			 graduate of Fisk University and a recipient of a Ph.D. degree in history from
			 Harvard University;
		Whereas John Hope Franklin taught at a number of
			 institutions, including Fisk University, St. Augustine’s College, North
			 Carolina Central University, and Howard University;
		Whereas, in 1956, John Hope Franklin became the Chairman
			 of the Department of History at Brooklyn College, the first African-American to
			 lead a department at a predominately white institution;
		Whereas, in 1964, John Hope Franklin joined the faculty of
			 the University of Chicago, serving as Chairman of the Department of History
			 from 1967 to 1970, and the John Matthews Manly Distinguished Service Professor
			 from 1969 to 1982, when he became Professor Emeritus;
		Whereas John Hope Franklin’s numerous publications include
			 The Emancipation Proclamation, The Militant South, The Free Negro in North
			 Carolina, Reconstruction After the Civil War, and A Southern Odyssey: Travelers
			 in the Ante-bellum North, and perhaps his best known book, From Slavery to
			 Freedom: A History of African-Americans, now in its 7th edition;
		Whereas John Hope Franklin was active in numerous
			 professional and education organizations including serving as President of the
			 following organizations: The American Studies Association, the Southern
			 Historical Association, the United Chapters of Phi Beta Kappa and the American
			 Historical Association;
		Whereas one of John Hope Franklin’s earliest and most
			 influential contributions was as a member of the team of scholars who worked
			 with Thurgood Marshall to win the landmark school desegregation case Brown v.
			 Board of Education;
		Whereas John Hope Franklin served on many national
			 commissions and delegations, including the National Council on the Humanities,
			 Advisory Commission on Public Diplomacy and as chair of President Clinton’s
			 Race Initiative Advisory Board;
		Whereas, in 1995, John Hope Franklin, received the first
			 W.E.B. DuBois Award from the Fisk University Alumni Association, the
			 Organization of American Historians’ Award for Outstanding Achievement, the
			 Alpha Phi Alpha Award of Merit, the NAACP’s Spingarn Medal, and the
			 Presidential Medal of Freedom; and
		Whereas John Hope Franklin was a mighty scholar and
			 solider for justice whose chronicling of American history affirmed the dignity
			 of black people while giving us all richer understanding of who we are as
			 Americans and our journey as a people: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends John Hope
			 Franklin for helping to integrate the African-American experience into the
			 telling of American history; and
			(2)encourages the
			 Nation to honor his achievements and contributions and recognize his
			 scholarship and service.
			
